Case 1:18-cr-00058-LAG-TQL Document 218 Filed 05/16/19 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA
ALBANY DIVISION

UNITED STATES OF AMERICA

1)
2)

3)
4)

5)
6)
7)

8)
9)

Vv.

LESLIE MEYERS, II,

a/k/a “LES MEYERS,”
KIZZY SOLOMON,

a/k/a “KIZZY ANDREWS,”
ALONZA JORDAN,
GERMANY BROCKINGTON,
a/k/a “RAT,”

KEVIN CHARLES,

a/k/a “TRINIDAD,”
MAURICE GLOVER,
ORLANDO JOHNSON,
alk/a “OJ,”

a/k/a “JUICE,”

SHADON JOHNSON,
TERRY DRIGGERS,

10) DEMETRICE KING,
11) STARLIN MORGAN, and
12) KENTRE GIBSON,

a/k/a “GIPP,”

Defendants.

 

THE GRAND JURY CHARGES:

COUNT ONE

CRIMINAL NO. 1:18-CR-58 (LAG)

VIOLATIONS:

7 U.S.C. § 2156(a)(1) and (b)
18 U.S.C. § 371

18 U.S.C. § 2

18 U.S.C. § 922(g)(1)

18 U.S.C. § 924(a)(2)

18 U.S.C. § 924(d)(1)

28 U.S.C. § 2461(c)

SUPERSEDING INDICTMENT

CONSPIRACY TO VIOLATE THE ANIMAL WELFARE ACT

INTRODUCTION

At all times relevant to this Indictment:

1. An “animal fighting venture” was “any event, in or affecting interstate or foreign

commerce, that involves a fight conducted or to be conducted between at least 2 animals for

purposes of sport, wagering, or entertainment.” 7 U.S.C. § 2156(g)(1).
Case 1:18-cr-00058-LAG-TQL Document 218 Filed 05/16/19 Page 2 of 12

THE CONSPIRACY
2. Beginning on or about May 5, 2016, and continuing until on or about February 14,
2019, in the Albany Division of the Middle District of Georgia, and elsewhere, the defendants,
LESLIE MEYERS, I, A/K/A “LES MEYERS,”
ALONZA JORDAN,
GERMANY BROCKINGTON, A/K/A “RAT,”
KEVIN CHARLES, A/K/A “TRINIDAD,”
MAURICE GLOVER,
ORLANDO JOHNSON, A/K/A “OJ,” A/K/A “JUICE,”
SHADON JOHNSON,
TERRY DRIGGERS,
DEMETRICE KING,
STARLIN MORGAN, and
KENTRE GIBSON, A/K/A “GIPP,”
(hereinafter, collectively, the “Defendants”), and others, did knowingly and intentionally conspire
and agree with each other, to commit the following offenses:
a. to sponsor and exhibit dogs in animal fighting ventures, contrary to Title 7, United
States Code, Section 2156(a)(1) and Title 18, United States Code, Section 49; and
b. to possess, train, transport, deliver, and receive dogs for purposes of having the
dogs participate in animal fighting ventures, contrary to Title 7, United States Code, Section
2156(b) and Title 18, United States Code, Section 49.
OBJECTS OF THE CONSPIRACY
3. The objects of the conspiracy were for the Defendants, and others, (a) to sponsor

and exhibit dogs in animal fighting ventures, and (b) to possess, train, transport, deliver, and

receive dogs for the purposes of having the dogs participate in animal fighting ventures.
Case 1:18-cr-00058-LAG-TQL Document 218 Filed 05/16/19 Page 3 of 12

MANNER AND MEANS OF THE CONSPIRACY

4, It was part of the conspiracy that the Defendants and others developed and
maintained properties for purposes of housing and training pit bull-type dogs for use in dog fights,
and for using and storing dog fighting equipment.

5. It was further a part of the conspiracy that the Defendants and others housed pit
bull-type dogs in and around their residences, or properties utilized by them for such purpose.

6. It was further a part of the conspiracy that the Defendants and others trained and
conditioned pit bull-type dogs to fight in dog fights.

7. It was further a part of the conspiracy that the Defendants and others acquired and
maintained medical equipment, such as intravenous tubing and bags, skin staplers, suture
removers, and veterinary injectable medications, for purposes of attempting to treat dogs injured
during dog fights, without the assistance or scrutiny of a veterinarian.

8. It was further a part of the conspiracy that the Defendants and others communicated
with one another, by telephone, text message, and other electronic means, about: the transport,
delivery, transfer, exchange, purchase, sale, breeding, training, and receipt of particular fighting
dogs; their possession of and ownership interests in particular fighting dogs; arrangements to fight
dogs and to attend dog fights, including “roll” fights; the lineage or “bloodline” of certain fighting
dogs; the aptitude, abilities, and fighting histories of particular fighting dogs; evasion of law
enforcement; and drugs and equipment used to try to treat wounded fighting dogs.

9. It was further a part of the conspiracy that the Defendants and others transported
and delivered pit bull-type dogs for use in dog fights and used vehicles to store, transport, and

deliver fighting dogs and dog fighting equipment.
Case 1:18-cr-00058-LAG-TQL Document 218 Filed 05/16/19 Page 4 of 12

10. It was further a part of the conspiracy that the Defendants and others arranged to
fight pit bull-type dogs in dog fights.

11. It was further a part of the conspiracy that the Defendants and others fought pit bull-
type dogs in dog fights, including “roll” fights.

12. It was further a part of the conspiracy that the Defendants and others posted,
obtained, and forwarded information about fighting dog bloodlines and pedigrees, including from
dog fighting websites.

OVERT ACTS

13. In furtherance of the conspiracy and to effect the unlawful objects thereof, the
following overt acts, among others, were committed in the Middle District of Georgia, and
elsewhere:

a. On or about May 5, 2016; July 5, 2016; August 14, 2016; and September 27, 2016,
Germany Brockington, a/k/a “Rat,” transmitted fighting dog pedigree or “bloodline” information
from the dog fighting website “Peds Online” to Kentre Gibson, a/k/a “Gipp,” including for the dog
“Drigger’s Jojo.”

b. On or about July 11, 2016, Germany Brockington, a/k/a “Rat,” transmitted a
photograph of a female fighting dog being forcibly bred in an immobilization stand, and asked
Kentre Gibson, a/k/a “Gipp,” and others, to join him at their “yard” of fighting dogs.

c. On or about November 27, 2016, a person unknown to the Grand Jury sent a group
text message to Germany Brockington, a/k/a “Rat,” Kentre Gibson, a/k/a “Gipp,” and others,
transmitting the location of a “two card” dog fight, and inviting them to the fight.

d. On or about January 15-16, 2017, Leslie Meyers, II, a/k/a “Les Meyers,” and

Orlando Johnson, a/k/a “OJ,” a/k/a “Juice,” exchanged text messages in which Meyers advertised
Case 1:18-cr-00058-LAG-TQL Document 218 Filed 05/16/19 Page 5 of 12

29-pound and 37-pound fighting dogs for “4500,” and sent a video of a dog fight which he
purported to feature the 37-pound fighting dog.

€. Beginning on a date no later than January 18, 2017, and continuing to on or about
January 21, 2017, Kentre Gibson, a/k/a “Gipp,” and other Defendants made arrangements by text
message and other means to conduct a “two-card” dog fighting event on or about January 21, 2017,
during which two male dogs would be fought against each other, followed by a fight between two
female dogs.

f. On or about January 21, 2017, Leslie Meyers, II, a/k/a “Les Meyers,” Kevin
Charles, a/k/a “Trinidad,” Demetrice King, Maurice Glover, Terry Driggers, Alonza Jordan,
Shadon Johnson, Orlando Johnson, a/k/a “OJ,” a/k/a “Juice,” Germany Brockington, a/k/a “Rat,”
Starlin Morgan, and Kentre Gibson, a/k/a “Gipp” traveled to 340 Sam Hill Dogleg Road in Leslie,
Georgia, and knowingly attended one or more dog fights.

g. On or about January 21, 2017, Orlando Johnson, a/k/a “OJ,” a/k/a “Juice,” collected
an entrance fee to the dog fight event at 340 Sam Hill Dogleg Road, Leslie, Georgia, of $100 from
each person who attended.

h. On or about January 21, 2017, Alonza Jordan acted as the host of the dog fight at
340 Sam Hill Dogleg Road, Leslie, Georgia.

i. On or about January 21, 2017, the Defendants and others possessed items used to
prepare dogs for participation in a dog fight, including, but not limited to, saline enema laxatives,
Dawn dishwashing liquid, and a hanging scale, and transported these items to 340 Sam Hill Dogleg

Road, Leslie, Georgia.
Case 1:18-cr-00058-LAG-TQL Document 218 Filed 05/16/19 Page 6 of 12

j- On or about January 21, 2017, the Defendants and others possessed medical and
veterinary equipment used to administer treatment to injured fighting dogs, and transported these
items to 340 Sam Hill Dogleg Road, Leslie, Georgia.

k. On or about January 21, 2017, Leslie Meyers, II, a/k/a “Les Meyers,” possessed
two pit bull-type dogs — Unnamed Dog #1, and Unnamed Dog #2 — which he transported from
Tallahassee, Florida, to Georgia.

1. On or about January 21, 2017, Leslie Meyers, II, a/k/a “Les Meyers,” sponsored
and exhibited Unnamed Dog #1 in the first of two dog fights at 340 Sam Hill Dogleg Road, Leslie,
Georgia, against a pit bull-type dog named “One-Eyed Willie.”

m. On or about January 21, 2017, Starlin Morgan acted as the referee for the dog fight
at 340 Sam Hill Dogleg Road, Leslie, Georgia.

n. On or about January 21, 2017, shortly after the dog fight at 340 Sam Hill Dogleg
Road, Leslie, Georgia, Leslie Meyers, II, a/k/a “Les Meyers,” killed Unnamed Dog #1 by hanging
the dog until he was dead.

oO. On or about January 21, 2017, Kentre Gibson, a/k/a “Gipp,” possessed a pit bull-
type dog, which he transported to the dog fight at 340 Sam Hill Dogleg Road, Leslie, Georgia, for
the purposes of sponsoring and exhibiting that dog in the second fight of the dog fighting event.

p- On or about January 21, 2017, Kevin Charles, a/k/a “Trinidad,” and Orlando
Johnson, a/k/a “OJ,” a/k/a “Juice,” owned and possessed a pit bull-type dog, which they
transported to the dog fight at 340 Sam Hill Dogleg Road, Leslie, Georgia, for the purposes of
sponsoring and exhibiting that dog in the second fight of the dog fighting event.

q. On or about January 21, 2017, at 340 Sam Hill Dogleg Road, Leslie, Georgia,

Kentre Gibson, a/k/a “Gipp,” Kevin Charles, a/k/a “Trinidad,” and Orlando Johnson, a/k/a “OJ,”
Case 1:18-cr-00058-LAG-TQL Document 218 Filed 05/16/19 Page 7 of 12

a/k/a “Juice,” were about to sponsor and exhibit their dogs in the second fight of the dog fighting
event, when law enforcement arrived and disrupted the fight.

I. On or about January 21, 2017, the Defendants and others possessed thousands of
dollars of U.S. currency for the purpose of gambling on the outcome of the dog fights.

S. On or about September 13, 2018, Leslie Meyers, II, a/k/a “Les Meyers,” possessed
twenty-seven pit bull-type dogs for the purpose of having the dogs participate in an animal fighting
venture, and equipment used in dog fighting, at a residence in Camilla, Georgia.

t. On or about February 14, 2019, Kevin Charles, a/k/a “Trinidad,” possessed seven
pit bull-type dogs for the purpose of having the dogs participate in an animal fighting venture, and
equipment used in dog fighting, at a residence in Monroe County, Georgia.

u. On or about February 14, 2019, Terry Driggers possessed ten pit bull-type dogs for
the purpose of having the dogs participate in an animal fighting venture, and equipment used in
dog fighting, at a residence in Hoboken, Georgia.

All in violation of Title 18, United States Code, Section 371, in connection with Title 7,
United States Code, Sections 2156(a)(1) and 2156(b), and Title 18, United States Code, Section
49,

COUNTS TWO AND THREE
TRANSPORT AND DELIVER A DOG FOR USE IN AN ANIMAL FIGHTING
VENTURE

14. On or about January 21, 2017, in the Albany Division of the Middle District of
Georgia and elsewhere, defendant,

LESLIE MEYERS, II, a/k/a “LES MEYERS,”

did knowingly transport and deliver a dog for the purpose of having the dog participate in an animal

fighting venture, namely:
Case 1:18-cr-00058-LAG-TQL Document 218 Filed 05/16/19 Page 8 of 12

 

 

 

COUNT DOG
2 UNNAMED DOG #1
3 UNNAMED DOG #2

 

 

 

 

in violation of Title 7, United States Code, Section 2156(b) and Title 18, United States Code,

Section 49.

COUNT FOUR
SPONSOR AND EXHIBIT A DOG IN AN ANIMAL FIGHTING VENTURE

15. On or about January 21, 2017, in the Albany Division of the Middle District of
Georgia and elsewhere, defendant,
LESLIE MEYERS, IT, a/k/a “LES MEYERS,”
did knowingly sponsor and exhibit a dog for the purpose of having the dog participate in an animal

fighting venture, namely:

 

COUNT DOG

 

4 UNNAMED DOG #1

 

 

 

 

in violation of Title 7, United States Code, Section 2156(a)(1) and Title 18, United States Code,
Section 49.

COUNT FIVE
POSSESSION OF A FIREARM BY A CONVICTED FELON

16. On or about January 21, 2017, in the Albany Division of the Middle District of
Georgia,
LESLIE MEYERS, II, a/k/a “LES MEYERS,”
defendant herein, possessed a firearm, that is, one (1) .45 caliber pistol, after having been convicted

of a crime punishable by imprisonment for a term exceeding one year, and did so knowingly, said
Case 1:18-cr-00058-LAG-TQL Document 218 Filed 05/16/19 Page 9 of 12

firearm having been shipped and transported in interstate and foreign commerce; in violation of
Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
COUNTS SIX THROUGH THIRTY-TWO
POSSESS AND TRAIN A DOG FOR PURPOSES OF AN ANIMAL FIGHTING
VENTURE

17. On or about September 13, 2018, in the Albany Division of the Middle District of

Georgia and elsewhere, defendant,
LESLIE MEYERS, II, a/k/a “LES MEYERS,”
aided and abetted by
KIZZY SOLOMON, a/k/a “KIZZY ANDREWS,”

did knowingly possess and train a dog for the purpose of having the dog participate in an animal

fighting venture, namely:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COUNT DOG
6 USM227
7 USM228
8 USM229
9 USM230
10 USM231
11 USM232
12 USM233
13 USM234
14 USM235
15 USM236
16 USM237
17 USM238
18 USM239
19 USM240
20 USM241
21 USM242
22 USM243
23 USM244
24 USM245
25 USM246
26 USM247

 

 
Case 1:18-cr-00058-LAG-TQL Document 218 Filed 05/16/19 Page 10 of 12

 

 

 

 

 

 

 

27 USM248
28 USM249
29 USM250
30 USM251
31 USM252
32 USM253

 

 

 

All in violation of Title 7, United States Code, Section 2156(b) and Title 18, United States Code,
Sections 49 and 2.
COUNTS THIRTY-THREE THROUGH THIRTY-NINE
POSSESS AND TRAIN A DOG FOR PURPOSES OF AN ANIMAL FIGHTING
VENTURE
18. On or about February 14, 2019, in the Middle District of Georgia and elsewhere,
defendant,
KEVIN CHARLES, A/K/A “TRINIDAD,”

did knowingly possess and train a dog for the purpose of having the dog participate in an animal

fighting venture, namely:

 

 

 

 

 

 

 

 

COUNT DOG
33 USM266
34 USM267
35 USM268
36 USM269
37 USM270
38 USM271
39 USM272

 

 

 

 

All in violation of Title 7, United States Code, Section 2156(b) and Title 18, United States Code,

 

Section 49.
FORFEITURE NOTICE
18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461 — Criminal Forfeiture
1. The allegation contained in Count Five of of this Indictment is hereby re-alleged

and incorporated by reference into this Notice for the purpose of alleging forfeiture to the United

10
Case 1:18-cr-00058-LAG-TQL Document 218 Filed 05/16/19 Page 11 of 12

States of America, pursuant to the provisions of Title 18, United States Code, Section 924(d)(b), in
conjunction with Title 28, United States Code, Section 2461(c).

2. Upon conviction of the offense in violation of Title 18, United States Code,
Sections 922(g)(1) and 924(a)(2) set forth in Count Five of this Indictment, the defendant,

LESLIE MEYERS, II, a/k/a “LES MEYERS,”

shall forfeit to the United States of America pursuant to Title 18, United States Code, Section
924(d)(1), in conjunction with Title 28, United States Code, Section 2461(c), any firearms and
ammunition involved in the commission of the offense(s).

3. If any of the property subject to forfeiture, as a result of any act or omission of the
defendant:

(a) cannot be located upon exercise of due diligence;

(b) has been transferred, sold to or deposited with, a third person;

(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be subdivided

without difficulty,
the United States of America shall be entitled to forfeiture of substitute property pursuant to Title
21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section

246l(c), through Title 18, United States Code, Section 924(d)(1).

11
Case 1:18-cr-00058-LAG-TQL Document 218 Filed 05/16/19 Page 12 of 12

All pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).

A TRUE BILL.

s/ Foreperson of the Grand Jury
FOREPERSON OF THE GRAND JURY

PRESENTED BY:
CHARLES E. PEELER

UNITED STATES ATTORNEY

—— file b-
Jp CRANE
ASSISTANT UNITED STATES ATTORNEY

 

U.S. DEPARTMENT OF JUSTICE
ENVIRONMENTAL CRIMES SECTION

(kel bor
AN EDDY
RIAL ATTORNEY

Filed in open court this }l,__ day of May, AD 2019.

CO Stone

Deputy Clerk

12
